428 F.2d 879
Allen Leroy ANDERSON, Plaintiff-Appellant,v.Olin G. BLACKWELL, Warden, Chief Medical Officer Segal, Asst. Chief Medical Officer Spivey, Defendants-Appellees.
No. 29375.
United States Court of Appeals, Fifth Circuit.
June 23, 1970.

Allen L. Anderson, in pro. per.
John W. Stokes, Jr., U. S. Atty., Allen I. Hirsch, Asst. U. S. Atty., Atlanta, Ga., for defendants-appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM.


1
It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure, Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981.


2
This is an appeal by an inmate of the United States Penitentiary at Atlanta. He petitioned for declaratory and injunctive relief to stop all administrative and other official functions at the prison, and for the appointment of an administrator to investigate inhumane treatment which he allegedly had received from certain prison officials.


3
The district court held that it lacked jurisdiction to grant the relief sought, and dismissed the petition. The ruling was clearly correct, and it is hereby affirmed.


4
Affirmed.